         Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

       Plaintiff,

                    v.                         Criminal No. 20-216 (FAB)

GARY STEVEN-WYKLE [1],

       Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

       Before the Court is defendant Gary Steven Wykle (“Wykle”)’s

pro se motion to withdraw his guilty plea.               (Docket Nos. 78 and

90)    For the reasons set forth below, Wykle’s motion is DENIED.

I.     Background

       On July 9, 2020, a grand jury charged Wykle and defendant

Alejandro Cortés-López (“Cortés”) with conspiracy to commit mail

and wire fraud (count one), securities fraud (count two), and

twelve counts of wire fraud (counts three through fourteen), in

violation of 18 U.S.C. section 1349, 15 U.S.C. sections 78(j) and

78ff(a), and 18 U.S.C. sections 1343 and 2, respectively.                (Docket

No. 3)     Subsequently, the United States and Wykle entered into a

plea   agreement.        (Docket   No.   53)      In   exchange    for   Wykle’s

acceptance of responsibility as to count one, the United States

assented to the dismissal of the remaining counts.                Id.
         Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 2 of 17



Criminal No. 20-216 (FAB)                                                      2

      At the change of plea hearing, Wykle admitted that he and

Cortés conspired “to obtain money and property from investors by

means of materially false and fraudulent pretenses.”                      (Draft

Transcript at p. 16) 1        Essentially, the defendants organized a

Ponzi scheme, receiving $12,000,000 from over 100 individuals by

representing that “their investments were safe and performing as

promised.”      (Docket No. 53 at p. 12)       Investors received “actual

returns” from Wykle and Cortés.          (Docket No. 53 at p. 12)          These

alleged profits were, in fact, funds from new investors.                  Id. at

p. 12.

      Three months after pleading guilty, Wykle submitted a pro se

letter to the Court declaring his innocence.              (Docket No. 78 at

p. 1) 2 Wykle filed a supplemental letter on July 30, 2021. (Docket

No. 90)     He moves to withdraw his guilty plea, allowing “Justice

[to] take its course.”       (Docket No. 78 at p. 2)




1 Court reporters are responsible for promptly filing, when requested, certified

transcripts of all proceedings before the Court. 28 U.S.C. § 753. Transcripts
are available for a fee.      The Court may access preliminary drafts of the
transcripts before the official transcript is published. This Opinion and Order
cites to a preliminary draft of the transcript.

2 The Court construes pro se submissions liberally, subjecting them “to less
stringent standards than formal pleadings drafted by lawyers.”     Erickson v.
Pardus, 551 U.S. 89, 94 (2007) (citations omitted). “However, pro se status
does not insulate a party from complying with procedural and substantive law.”
Admed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).
         Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 3 of 17



Criminal No. 20-216 (FAB)                                                          3

II.    Federal Rule of Criminal Procedure 11

       Federal Rule of Criminal Procedure 11 (“Rule 11”) permits a

defendant to withdraw a guilty plea after acceptance by the Court,

but prior to sentencing, if he or she “can show a fair and just

reason       for    requesting   the    withdrawal.”        Fed.   R.    Crim.    P.

11(d)(2)(B).         “[A] defendant does not have an automatic right to

withdraw a plea [prior to sentencing].”               United States v. Pagán-

Ortega, 372 F.3d 22, 28 (1st Cir. 2004).                     Pleas entered in

accordance with Rule 11 “create an extremely heavy burden for a

defendant to overcome.”          United States v. Fernández-Santos, 126 F.

Supp. 3d 160, 164 (D.P.R. 2015) (Besosa, J.) (citation omitted).

       To determine whether withdrawal of a defendant’s guilty plea

is    fair    and    just,    courts   consider:      “whether     the   plea    was

voluntary, intelligent, knowing and in compliance with Rule 11;

the strength of the reasons offered in support of the motion;

whether there is a serious claim of actual innocence; the timing

of    the    motion;    and   any    prejudice   to   the   government     if    the

withdrawal is allowed.”             United States v. Isom, 580 F.3d 43, 52

(1st Cir. 2009) (citing United States v. Padilla-Galarza, 351 F.3d

594, 597 (1st Cir. 2003).            No one factor is dispositive.        Id.

III. Discussion

       Withdrawal of Wykle’s guilty plea is not warranted because no

Rule 11 factor supports this disposition.
         Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 4 of 17



Criminal No. 20-216 (FAB)                                                       4

        A.    Knowing, Intelligent, and Voluntary Admission of Guilt

              Whether Wykle pled guilty in a knowing, intelligent, and

voluntary manner is the “most significant factor” in the Rule 11

analysis.       United States v. Dunfree, 821 F.3d 120, 127 (1st Cir.

2016).       Rule 11 mandates that the Court “inform the defendant of,

and determine that the defendant understands . . . the nature of

each charge to which the defendant is pleading.” Fed. R. Crim. P.

11(b)(1)(G); see United States v. Ramos-Mejía, 721 F.3d 12, 15

(1st Cir. 2013) (“[It] is sufficient in a plea colloquy for a

district court to ascertain that a defendant is aware of the nature

of the charge[s] against him by reading the charge[s] in the

indictment         to   the    defendant    and   obtaining     his    competent

acknowledgment that he understands the charge[s].”).                 To disregard

in-court representations made at a change of plea hearing, a

defendant      must     typically   offer   “highly    specific”      allegations

accompanied by “independent corroboration.”                   United States v.

Pulido, 566 F.3d 52, 59–60 (1st Cir. 2009) (internal quotation

marks omitted).

              The Court conducted a Rule 11 colloquy during which Wtkle

was under oath, inquiring whether Wykle “[could] make a knowing

and voluntary plea without any problem?”                (Draft Transcript at

p. 6)         He    answered    “Yes.”      Id.       Wykle   made     additional

representations to the Court:
      Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 5 of 17



Criminal No. 20-216 (FAB)                                                  5

     Court:     What is it that you want to do this morning
                during this conference?

     Wykle:     Plead according      to   the   agreement    that      I
                signed.

                                  . . .

     Court:     Did you discuss the charges in the indictment
                with your attorney, Mr. Aguayo?

     Wykle:     Yes.

     Court:     Did you discuss your decision to plead guilty
                with Mr. Aguayo?

     Wykle:     Yes.

     Court:     Are you fully satisfied with your counsel
                representation, and advice given to you by
                Aguayo?

     Wykle:     Yes
                                  . . .

     Court:     Do you understand that you have a right to
                maintain that plea of not guilty if you wanted
                to?

     Wykle:     Yes.

     Court:     Do you understand that if you were to maintain
                a plea of not guilty, you would then have the
                right to a trial by jury?

     Wkyle:     Yes.
                                  . . .

     Court:     Mr. Wykle, do you agree with the summary of
                your   plea  agreement as   stated  by  the
                Prosecutor?

     Wykle:     Yes.
      Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 6 of 17



Criminal No. 20-216 (FAB)                                                6

     Court:     Did you have any opportunity to discuss your
                plea agreement with Mr. Aguayo before you
                signed it?

     Wykle:     Yes.

     Court:     Do you understand       the   terms   of   your   plea
                agreement?

     Wykle:     Yes.

(Draft Transcript at pp. 5—14) It is beyond peradventure that

“declarations in open court carry a strong presumption of verity.”

United States v. Miranda, 654 F.3d 130, 138 (1st Cir. 2011); United

States v. Gates, 709 F.3d 58, 69 (1st Cir. 2013) (“A defendant is

normally bound by the representations that he himself makes in

open court at the time of his plea.”).          Accordingly, the Court

assigns great weight to Wykle’s statements at the change of plea

hearing.

     B.    Legal Innocence

           Wykle states in a conclusory fashion that he is innocent.

(Docket No. 78 at p. 1)     He maintains that:

     numerous witness statements in the Discovery materials
     [refute] the Governments [sic] allegations that [he]
     made false and misleading statements to investors. In
     all of the witness statements, [he] did not find one
     witness that accused [him] of soliciting funds or of
     making false of misleading statements regarding an
     investment.
        Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 7 of 17



Criminal No. 20-216 (FAB)                                                        7

(Docket No. 90 at p. 2)           Wykle does not, however, cite specific,

exculpatory statements or that he received this material after the

change of plea hearing.

             A post hoc claim of innocence, “absent any suggestion

that    he   will     be   able     to   present    exculpatory    evidence,    is

insufficient to entitle him to withdraw the plea.”                 Roderick, 180

F.2d at 207; Ramos, 810 F.2d at 313 (“If defendant’s factual

contentions create no ‘legally cognizable defense’ to the charges,

‘he has not effectively denied his culpability,’ and the motion

can be denied.”) (citation omitted); Gates, 709 F.3d at 69 (“Merely

voicing a claim of innocence has no weight in the plea-withdrawal

calculus;    to     be   given    weight,   the    claim   must   be   credible.”)

Accordingly,      this     factor    militates      against   granting     Wykle’s

requested relief.

       C.    Timing

             Wykle filed his pro se motion three months after the

change of plea hearing.             (Docket Nos. 55 and 78)            He presents

conflicting accounts regarding the date that he decided to change

his plea.    In the initial letter, Wykle asserts that he:

       [waited]   for   approximately   two  months   for   the
       government’s decision on whether to enter into a
       cooperation agreement; [he] was recently informed they
       were not going to accept [his] offer of cooperation,
       thereby significantly delaying [his] opportunity to make
       [the] request [to withdraw his plea] to the Court.
      Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 8 of 17



Criminal No. 20-216 (FAB)                                               8

(Docket No. 78 at p. 2)     In the supplemental letter Wykle states,

however, he “e-mailed a letter to [his] attorney requesting that

he file a motion to withdraw [his] plea of guilty that same day.”

(Docket No. 90 at p. 2)     Within hours of sending this e-mail, the

United States “communicated to [defense counsel] that they were

not going to enter into a cooperation agreement.”            Id.   Is the

motion to withdraw based on the absence of a 5K1.1 motion, or did

Wykle commit to this course of action even before the United States

announced its decision?

           According to the supplemental letter, Wkyle purportedly

requested that defense counsel file the motion to withdraw his

guilty plea on July 7, 2021.        (Docket No. 78 at pp. 1—2)         The

change of plea occurred two months and seventeen days before this

request.   (Docket No. 55)      Even if defense counsel immediately

complied with Wykle’s demand, this length of time nevertheless

weighs against granting the motion to withdraw.        See Isom, 85 F.3d

at 839 (denying request to withdraw a guilty plea, in part, because

the defendant filed the motion two months after the change of plea

hearing); see also United States v. Doyle, 981 F.2d 595 (1st Cir.

1992) (stating that “a long interval between the plea and the

request often weakens any claim that the plea was entered in

confusion or under false pretenses.”).
       Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 9 of 17



Criminal No. 20-216 (FAB)                                                   9

      D.   Prejudice to the United States

           “If the court concludes that the balance of all the

relevant factors tilts in favor of the defendant, then – and only

then – should the court proceed to factor in the prejudice (if

any) that the government would suffer were the court to allow the

motion to withdraw.”      United States v. Merritt, 755 F.3d 6, 9 (1st

Cir. 2014).     Because no factor suggests that withdrawal of Wykle’s

guilty plea is appropriate, the Court need not address potential

prejudice to the United States.

      E.   No Fair and Just Reason Sustains the Withdrawal of
           Wykle’s Guilty Plea

           The motion to withdraw is based on two propositions:

(1) defense     counsel   projected    that   Wykle   “had   no   chance   of

prevailing in a trial,” and (2) the United States declined to file

a   substantial   assistance   motion    pursuant     to   U.S.S.G.   section

5K1.1. (Docket No. 78 at p. 1)        These reasons fail to substantiate

Wykle’s motion to withdraw his plea.

           1.     Defense Counsel’s Assessment of Wykle’s Prospects
                  at Trial

                  Wykle asserts that he “reluctantly agreed to the

terms of the plea agreement offered by the Government based on

statements made by [his] attorney that . . . if [he] chose to go

to trial, that [he] would lose the case and could be sentenced to

as much as 14 years in prison.”        (Docket No. 78 at p. 1)        In sum,
     Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 10 of 17



Criminal No. 20-216 (FAB)                                                    10

defense counsel’s somber assessment of the evidence purportedly

coerced Wykle to plead guilty.

                 The Court construes this claim as an ineffective

assistance of counsel argument, subject to the analysis set forth

in Strickland v. Washington, 466 U.S. 668, 694 (1984).               See United

States v. Hill, 474 U.S. 52, 57 (1985) (holding that the “two-part

[Strickland]    standard   seems   to   us   applicable    to    ineffective-

assistance claims arising out of the plea process”); United States

v. Powell, 925 F.3d 1, 4 (2018).        Wykle must demonstrate that: (1)

counsel’s   representation       fell    below   an     object       level   of

reasonableness,” and (2) “counsel’s deficient performance resulted

in prejudice.”     Powell, 925 F.3d at 4 (quoting Strickland, 466

U.S. at 694).    “In order to satisfy the ‘prejudice’ requirement,

the defendant must show that there is a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty

and would have insisted on going to trial.”           Hill, 474 U.S. at 59.

                 Courts    are     highly    deferential        to   counsel’s

professional judgment.      Ouber v. Guarino, 293 F.3d 19, 25 (1st

Cir. 2002) (citation omitted). A defendant’s belated remorse about

pleading guilty is insufficient to warrant withdrawal of a validly

entered plea.    Rather, the Court must consider whether there is

“contemporaneous evidence to substantiate a defendant’s expressed

preferences [not to plead guilty].”          United States v. Hobbs, 953
       Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 11 of 17



Criminal No. 20-216 (FAB)                                                    11

F.3d 853, 857-58 (6th Cir. 2020) (affirming denial of motion to

withdraw the defendant’s guilty plea because “[i]t would have been

exceedingly easy for the government to prove at trial that Hobbs

knew he was a felon when he committed the firearms offense”)

(citing Lee v. United States, 137 S. Ct. 1958, 1967 (2017));

Padilla v. Kentucky, 559 U.S. 356, 372 (2010) (holding that the

defendant “must convince the court that a decision to reject the

plea bargain would have been rational under the circumstances”).

In this case, no such contemporaneous evidence exists.

                   Defense   counsel    has   an   obligation     to    provide

zealous   representation.        This   obligation     demands   that    before

trial, he or she “explain the general strategy and prospects of

success.”    ABA Model R. 4.1, Cmt. 5.        The United States disclosed

voluminous discovery to Wykle, including records from the United

States Securities Exchange Commission.             (Docket Nos. 27 and 31)

An   experienced    securities    broker    reviewed    the   discovery    with

defense counsel and Wykle.        (Docket Nos. 27 and 85) 3       This expert



3 Wkyle attempts to undermine the expert, stating that he serves as defense

counsel’s “personal investment broker and stockbroker,” is “not a Securities
attorney,” and conflated “funds for company operations” with licensed
securities.”   (Docket No. 90 at p. 1)      “Experts are not advocates in the
litigation, but sources of information and opinions.” English Feedlot, Inc. v.
Norden Labs., Inc., 833 F. Supp. 1498, 1501 (D. Colo. 1993). Based on Wykle’s
allegations, defense counsel disclosed his relationship with the expert.
Nothing in the record suggests that Wykle objected to the expert, or that the
expert performed unsatisfactorily. In fact, the supplemental letter provides
that Wykle does “not question [the expert’s] knowledge regarding stock investing
or personal financial planning.” (Docket No. 90 at p. 1)
     Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 12 of 17



Criminal No. 20-216 (FAB)                                                    12

cautioned Wykle that the evidence against him was strong, providing

the United States with ample proof to prevail at trial.               (Docket

No. 58, Ex. 1 at p. 1)              Defense counsel calculated Wykle’s

sentencing guideline should the jury convict him at trial, stating

that “his total offense level could go as high as 31 points” for

a total range of 155 to 188 months.         (Docket No. 85 at p. 6)         The

plea agreement sets forth a joint request for a 41-month term of

imprisonment, a significantly more favorable sentence.                (Docket

No. 53 at p. 4)     Wykle concedes that, as a 73-year-old man, “the

threat of up to 14 years in prison, which would be a life sentence

for [him], was very influential in [his] thinking.” (Docket No. 78

at p. 1)

                  Wykle   pled     guilty   on   his   own    volition   after

receiving candid advice from defense counsel.                Nguyen v. United

States, 114 F.3d 699, 704 (8th Cir. 1997) (“While confronting a

defendant with the risk of more severe punishment clearly may have

a ‘discouraging effect of the defendant’s assertion of his trial

rights,    the   imposition   of    these   difficult    choices     [is]    an

inevitable attribute of any legitimate system which tolerates and

encourages the negotiation of pleas.”) (quoting Bordenkircher v.

Hayes, 434 U.S. 357, 364 (1977)).           An honest evaluation of the

defendant’s prospects of success at trial is not ineffective

assistance of counsel:           On the contrary, commendable lawyers
       Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 13 of 17



Criminal No. 20-216 (FAB)                                                        13

minimize his or her client’s exposure.                Dunfee, 821 F.3d at 131

(holding    that    defense       counsel’s    comment     that   “conviction    was

guaranteed” if the case proceeded to trial “certainly did not”

constitute coercion”); United States v. Dotstry, Case No. 16-346,

2021 U.S. Dist. LEXIS 108961 at *45 (D. Minn. June 10, 2021)

(dismissing ineffective assistance of counsel claim where the

attorney stated that if the defendant did not plea guilty, “he

would not roll with him to trial and would drop out of the case”);

United States v. Phillips, Case No. 19-127, 2020 U.S. Dist. LEXIS

230866 at *5 (D. Neb. Dec. 9, 2020) (“Although the weight of

counsel’s advice might have influenced Philipp’s decision to plead

guilty, it was permissive to give it.”).

                   That Wykle faced a formidable prosecution, and his

advanced age are valid reasons to plead guilty.                   See Lee, 137 S.

Ct.   at   1966    (“Where    a    defendant    has   no    plausible   chance   of

acquittal at trial, it is highly likely that he will accept a plea

if the Government offers one.”).               Consequently, Wykle has failed

to establish that defense counsel’s assessment of his dim prospects

at trial had a legally untenable coercive effect.

            2.     The Absence of a Section 5K1.1 Motion

                   Wykle contends that he pled guilty in part because

“the Government would consider a cooperation agreement.”                  (Docket

No. 78 at p. 1)        He received a proffer letter from the United
      Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 14 of 17



Criminal No. 20-216 (FAB)                                                   14

States two months before the change of plea hearing.                  (Docket

No. 85 at p. 8)     This letter provided that the United States would

perform a “unilateral evaluation” regarding the propriety of a

section 5K1.1 motion.      Id. 4

                  During a proffer session in May of 2021, Wykle

informed the United States that Cortés lied to an SEC investigator,

underreported his personal income, and that “large amounts of

government money [was] being ‘scammed’ through Covid Stimulus

loans.”   (Docket No. 78 at p. 2)        Subsequently, the United States

notified Wykle of its decision not to file a section 5K1.1 motion.

Id.   This decision prompted Wykle to request withdrawal of his

guilty plea.     Id.

                  The discretion to file a section 5K1.1 motion rests

exclusively with the United States.            Pinillos-Prieto v. United

States, 990 F. Supp. 2d 83, 97 (D.P.R. 1995) (Arenas, M.J.) (“The

United States always retains the sole discretion to determine if

any assistance was substantial and thus must decide if the downward

departure motion is warranted”)); see Carey v. United States, 50

F.3d 1097, 1101 (1st Cir. 1995) (“By its terms, section 5K1.1 vests

in the government full discretion to file a substantial-assistance



4 Section 5K1.1 states that: “Upon motion of the government stating that the
defendant has provided substantial assistance in the investigation of another
person who has committed an offense, the court may depart from the guidelines.”
U.S.S.G. § 5K1.1.
        Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 15 of 17



Criminal No. 20-216 (FAB)                                                        15

motion, subject to review only if the refusal to file was based on

an unconstitutional motive.”). 5

                      The United States’ refusal to file a section 5K1.1

motion is no reason to vacate Wykle’s guilty plea.                    Wykle signed

the plea agreement on April 2, 2010, concurring that the “United

States has made no promises or representations except as set forth

in [this document].”          Docket No. 53 at p. 7; see United States v.

Laliberte, 822 F. Supp. 830, 833 (D. Me. 1993) (“Absent a provision

in the plea agreement, Defendant has no absolute right to earn a

motion for downward departure [pursuant to section 5K1.1].”);

United States v. Howard, 259 F. App’x 761, 762 (6th Cir. Jan. 8,

2008)    (“As   the     Government     determined     Howard    did    not   render

substantial      assistance,     it    did    not   abuse    its    discretion   in

declining to file a 5K motion on Howard’s behalf, and the district

court properly denied Howard’s motion to withdraw his guilty

plea.”).        The    plea   agreement      also   states    that    “no    further

adjustments     or     departures     to   Defendant’s      total    adjusted   base

offense level and no variant sentence under 18 U.S.C. § 3553 –

other than any explicitly provided in this [document] – shall be

sought by Defendant.”          Id. at p. 5; see United States v. Doyle,

981 F.3d 591, 594 (1st Cir. 1992) (“[Courts] have repeatedly


5 Wykle’s motion to withdraw his guilty plea is devoid of any allegation that
United States refused to file a downward departure motive based on any
unconstitutional motive.
       Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 16 of 17



Criminal No. 20-216 (FAB)                                                   16

refused      to   infer   the   existence    of     promises   not   expressly

articulated in, or necessarily implied by, plea agreements.”)

(citing cases).        Moreover, Wykle acknowledged at the change of

plea hearing that he was not cooperating with the United States.

(Draft Transcript at p. 14)

                   The Court does not doubt that Wykle “regret[s]” the

statements that he made at the change of plea hearing.                 (Docket

No. 78 at p. 1)        He has, however, crossed the Rubicon in terms of

accepting responsibility for engaging in criminal acts. See United

States v. Adams, 971 F.3d 22, 39 (1st Cir. 2020) (“This court has

not allowed defendants, absent coercion or mistake, to renege on

plea agreements on the basis that they have miscalculated their

risks and benefits or have belatedly discovered a new defense.”)

(citation and quotation omitted); Roderick, 180 F.2d at 207 (“A

defendant who simply becomes unhappy with his decision to plead

guilty does not state a fair and just reason for withdrawing his

plea.”) (citation omitted); United States v. Chambers, 710 F.3d

23, 29 (1st Cir. 2013) (“[A] defendant’s lament that he misjudged

the consequences of his guilty plea, without more, is not a fair

and   just    reason   for   setting   the   plea   aside.”)   (citation   and

quotation omitted).       Accordingly, no just and fair reason supports

the withdrawal of Wykle’s guilty plea.
      Case 3:20-cr-00216-FAB Document 91 Filed 08/02/21 Page 17 of 17



Criminal No. 20-216 (FAB)                                               17

                   Counsel’s request to withdraw is denied.        (Docket

Nos. 78 and 90)     Wykle’s sentence remains scheduled for August 6,

2021 at 1:00 p.m.

IV.   Conclusion

      For the reasons set forth above, Wykle’s motion to withdraw

his guilty plea is DENIED.      (Docket No. 78)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, August 2, 2021.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
